Citation Nr: 1525938	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-34 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome.

2.  Entitlement to service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, to include as secondary to service-connected disability.

3.  Entitlement to service connection for acquired psychiatric disorder, to include as secondary to service connected disability.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection a right knee disorder, to include as secondary to service-connected disability.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to a rating in excess of 30 percent for migraine headaches.

8.  Entitlement to a rating in excess of 20 percent for meralgia paresthetica.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome and for acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied reopening the claim for service connection for Hughes syndrome, also claimed as blood disorder with heart complications and antiphospholipid antibody syndrome, in an unappealed March 2011 rating decision.

2.  The evidence received since the March 2011 rating decision relates to an unestablished fact necessary to substantiate the claim for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome.

3.  A seizure disorder is not shown by the record.

4.  A right knee disorder other than the service-connected meralgia paresthetica is not shown by the record.

5.  Sleep apnea was not manifest in service and is not attributable to service.

6.  The Veteran's migraine headache disability is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

7.  The Veteran's meralgia paresthetica is manifested by moderate incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1. The March 2011 rating decision denying reopening the claim for service connection for Hughes syndrome, also claimed as blood disorder with heart complications and antiphospholipid antibody syndrome is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As new and material evidence has been received, the claim for service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A seizure disorder not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  A right knee disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

5.  Sleep apnea was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

6.  The criteria for a 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100.

7.  The criteria for a rating in excess of 20 percent for meralgia paresthetica have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased rating for migraine headaches as well as the claims for service connection for sleep apnea, right knee disorder, and a seizure disorder, in April 2013 and November 2013  pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating and the claims for service connection.  In a May 2014 letter, the Veteran was informed of the evidence needed to substantiate the claim for meralgia paresthetica.  These letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was also informed of the disability rating and effective date elements of his claims in the 2013 and 2014 letters.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records, as well as Social Security Administration (SSA) records.

The Veteran was also afforded various VA examinations as to the claims for increased rating on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.

The Veteran was also afforded VA examinations in March 2014 to determine the nature and etiology of the claimed right knee and seizure disorders.

The Veteran has not been afforded a VA examination with respect to his claim of service connection for sleep apnea for opinion as to whether this disability is related to service or service-connected disability. 

For the reasons explained in greater detail herein below, no such examination was required because the evidence does not indicate that the claimed disabilities, or symptoms thereof, may be associated with the Veteran's service. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. Id. 

A VA examination under the standards of McLendon is not warranted in this case. With respect to the claimed sleep apnea, there is no evidence of an indication that the current disability or current symptoms may be related to an in-service event. 

Thus, the Board finds that referral of these claims for an examination to obtain a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked, even under McLendon, as here the evidence fails the McLendon analysis for this claim. 

There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service. Since "no reasonable possibility exists that such assistance would aid in substantiating the claims," a remand for further development is not warranted. 38 U.S.C.A. § 5103A(a)(2).

The Veteran was also afforded a Board hearing in January 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the concept of service connection and the basis for rating disabilities, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided are thus ready to be considered on the merits.

II.  Application to Reopen

The RO denied service connection for Hughes syndrome, also claimed as a blood disorder with heart complications in a February 2008 rating decision.  The RO noted that there was no evidence of the claimed disorder in service.  Further medical records showed that the Veteran suffered a stroke in 1995 and was diagnosed with antiphospholipid syndrome (Hughes Syndrome) at that time. He
subsequently found to have a heart block that required a pacemaker.  The RO determined that there was no evidence showing these disorders are related the Veteran's service, manifest to a compensable degree within one year after the date of his discharge, or are secondary to his service connected disorders. As a result, service connection was denied on a direct, presumptive, or secondary basis.

This decision was essentially confirmed and continued in rating decisions dated in October 2008, March 2009, and May 2009.

In a May 2011 rating decision, the RO denied reopening the claim for service connection for Hughes syndrome, also claimed as blood disorder with heart complications and antiphospholipid antibody syndrome, noting that new and material evidence had not been submitted.  

The Veteran was notified of the May 2011 rating decision and of his appellate rights in a May 2011 letter.  The Veteran did not appeal this decision or submit additional evidence within one year.  The May 2011 decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claims of service connection in February 2013.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108. 

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The newly-submitted evidence includes SSA records, documents, additional VA outpatient treatment records, additional lay statements, and the Board's hearing testimony 

In various written statements and during his Board hearing, the Veteran continued to express his belief that his Hughes syndrome was related to exposure to various environmental hazards while serving on a temporary duty assignment at Fort Indiantown Gap.  

Continued treatment records and SSA treatment records reflect that the Veteran was diagnosed with Hughes syndrome, or antiphospholipid syndrome, in 1995 during work-up for a stroke.  He received continued treatment for this disorder.  

A January 2015 report from private physician Dr. H. notes the Veteran's report that he suspected that exposure to heavy metals including, mercury, arsenic, barium, and Agent Orange while serving at Fort Indiantown Gap led to his Hughes syndrome.  After physical examination, an impression of toxic fume inhalation, toxic heavy metal exposures, and antiphospholipid syndrome secondary to these exposures with strokes, heart block, and aneurysm was noted.  

Dr. H. commented that it was more than a coincidence that the Veteran was exposed to an area embedded with numerous toxic fumes, metals, and Agent Orange and became sick thereafter.  He had acquired antiphospholipid syndrome, which was reasonable with all of these exposures, as something triggers the genes to express a hypercoagulability state.  

The Veteran also submitted a private hair tissue mineral analysis, which noted findings such as a high aluminum level.

The Board finds that the evidence is new and material.  It is not duplicative or cumulative of evidence previously of record.  The newly-received records discuss potential relationship between the Veteran's Hughes syndrome and potential in-service exposure to environment hazards.  Hence, this evidence relates to an unestablished fact necessary to substantiate the claim for service connection for the claimed Hughes syndrome.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for Hughes syndrome are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed.

III.  Service Connection Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 38 U.S.C.A. § 1101.  While this list includes organic diseases of the nervous system, epilepsy and arthritis, as the Veteran is not shown to have current disability related to the left knee or nervous system, this list does not apply.  Stated differently, since there is no proof of the claimed disorders, such were not noted during service or within one year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307. 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board also notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  


A. Right Knee and Seizure Disorder

The Veteran contends that he is entitled to service connection for a seizure disorder as secondary to his service-connected migraine headaches, or as due to a blood disorder.  He also contends that he has a right knee disorder secondary to the blood disorder or to his service-connected meralgia paresthetica/right leg sciatica.  

The Veteran's service treatment records include a report of medical history at service entrance noting that the Veteran endorsed a trick or locked knee.  He noted that he was treated for a pulled ligament in the right knee in 1970.  It was noted that the knee had cleared up and a February 1973 entrance examination was normal with respect to the knees.  

Treatment records reflect that the Veteran was seen for complaint of migraine with forearm numbness, dizziness and nausea, as well as right leg sciatica in service.   He was involved in a motorcycle accident and suffered from a hematoma of the right leg secondary to trauma.  

On separation examination in January 1976, the lower extremities and a musculoskeletal and neurologic examination were noted to be normal.  On report of medical history at discharge, he endorsed frequent or severe headache and a trick or locked knee, but denied dizziness or fainting spells and epilepsy or fits.  

February 2007 treatment reports from Alta Vista Hospital reflect that the Veteran presented to the emergency department with a history of a syncopal episode, perhaps a seizure.  The Veteran reported that he was sitting in his truck when he "blacked out."  When he awoke, his foot was depressed on the gas pedal and his legs and jaw seemed to be stiff.  He was concerned that he had a seizure, but this was not witnessed.  He reported no loss of bowel or bladder control, but noted that he had had some dizziness.  

After examination and studies, he was assessed with a subacute cerebrovascular accident.  

A July 2007 VA treatment report reflects that the Veteran stated that he had  experienced a "black-out seizure" while at work and reported to the hospital where they diagnosed him with his third stroke in 13 years.  He noted daily episodes of dizziness, including lightheadedness, imbalance, and sometimes vertigo.  He was assessed with antiphospholipid syndrome with history of cerebrovascular accident.  

An August 2007 treatment report reflects the Veteran's wife's report that the Veteran had another "seizure."  He was taken to a hospital where he was evaluated for a pacemaker.  

These records otherwise disclose that the Veteran suffered from strokes in 1995, 1999, and 2007.  

VA treatment records do not document a right knee disorder.  

On VA knee and lower leg conditions examination in March 2014, the examiner noted that the Veteran was seen for a hematoma of the right thigh in service.  She did not see any evidence at all for involvement of the bony femur or bones of the knee joint per se.  She noted that the Veteran did have meralgia paresthetica, which was what the Veteran was alleged was a knee injury.  She indicated that meralgia paresthetica did involve sensation to the area of the knee joint.  However, on questioning, the Veteran denied any knee joint symptoms or limitations other than lateral thigh/knee numbness.  He declined an x-ray.  Objectively, an examination of the knee was entirely normal other than sensory loss in the area innervated by the lateral femoral cutaneous nerve.  

On VA examination in March 2014, the examiner noted that when asked about seizures, the Veteran appeared perplexed and indicated that he did not believe that he had any seizures.  After extensive questioning, he only reported having some brief episodes of dizziness or lightheadedness on rare occasions.  These symptoms were triggered by quickly turning his head or arising from bed.  At times, the symptoms occurred without any apparent reason.  He sometimes swayed on his feet when they occurred, and he simply grabbed onto something to steady himself until they passed.  There otherwise was no specific treatment.  He attributed the dizziness to his service-connected migraine headaches.  He described one occasion when he was having a severe migraine and had been lying down to rest, arose to go to the bathroom, felt dizzy, and then suddenly collapsed on the floor.  His wife was at home and did not observe any seizure activity.  

The examiner noted that, given the description, the Veteran's reported dizziness or lightheadedness did not constitute a seizure disorder.  Moreover, review of VA treatment records shown that he had been consistently seen by the neurology department and that his treating neurologist had never diagnosed him with any seizure disorder.  

The examiner concluded that the Veteran did not have, nor had ever been diagnosed with a seizure disorder.  

During the Veteran's Board hearing, the Veteran reported that his wife was in constant fear of him falling down the stairs or passing out when he gets dizzy.  The Veteran's representative also stated that the Veteran might have had Lyme disease related to a tick bite in service, which has led to joint pain and other symptoms. 
 
Here, there is no evidence of other current right knee orthopedic disorder.  On examination, only meralgia paresthetica was found, and service connection for this disability is in effect. Treatments do not reflect any other complaint or diagnosis related to the right knee.  

As regards the claimed seizures, the record reflects the Veteran's report of seizure-like symptoms; however, a seizure disorder has not been confirmed in treatment record and the VA examiner specifically determined that the symptoms as described by the Veteran did not constitute a seizure disorder.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the appellant does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Discussion of the remaining criteria for service connection is therefore not warranted.

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the record is devoid of any evidence showing a current disease or injury related to the right knee or claimed seizures.   

To the extent that the Veteran complaints of symptoms of nausea, dizziness, and lightheadedness related to his migraine headaches, such symptoms are contemplated in the rating assigned for this service-connected disability and are discussed below in greater detail.  In regard to the diagnosed strokes, this matter has been separately adjudicated and is not subject of the current appeal.

Here, the appellant and the lay informant are competent to describe seizure like activity and orthopedic symptoms.  However, this lay evidence pales into insignificance in view of the actual medical record.  The medical evidence is far more probative and credible than the lay assertions.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for right knee disorder, as no right knee disorder other than those for which service connection is already in affect is shown by the record.   The is also no indication of a seizure disorder or disability manifested by seizures.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Sleep Apnea

During the Veteran's Board hearing, the Veteran expressed his opinion that his sleep apnea was due to exposure to environmental hazards at Fort Indiantown Gap in Pennsylvania.  The Veteran's representative also noted that the Veteran suffered from a tick bite in service and noted that untreated Lyme disease could spread to the nervous system.  

The Veteran's service treatment records reflect no complaint, finding, or diagnosis with respect to sleep apnea.  The Veteran denied trouble sleeping on report of medical history at discharge, and the January 1976 discharge examination was normal.  

The Veteran submitted a report documenting use of hazardous materials at Fort Indiantown Gap, including waste oil mixed with paint thinner, trichloroethanes, PD-
680 solvent, and diesel fuel.  The Veteran reported that he served on a temporary duty assignment at Fort Indiantown Gap in 1974.  He reported that there was no vegetation, insects, or animals in the vicinity and it was clear that an herbicide agent have been used.  He submitted a copy of his temporary duty orders documenting authorization to travel to Indiantown Gap Military Reservation from April to September 1974.  

VA treatment records dated in 2007 and 2008 reflect diagnosis of obstructive sleep apnea and use of an at-home CPAP machine.  Continued records reflect diagnosis of obstructive sleep apnea.  However, there is no discussion of a relationship between sleep apnea and service, to include any exposure to hazardous materials therein or any other claimed in-service event.

In sum, there is no evidence that the Veteran's current sleep apnea had its onset in service or is otherwise related to service. The service treatment records are silent for related complaints or diagnoses, the Veteran denied trouble sleeping at discharge, and a discharge examination was normal.    

The Veteran has not alleged that he had symptoms of sleep apnea in service or until many years thereafter, and the first evidence of the claimed disorder is in 2007. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and any medical complaints or documentation of a claimed disability is a factor that weighs against a claim for service connection). See 38 C.F.R. § 3.303(b). 

Moreover, none of the VA or private treatment records report indicates a relationship between the Veteran's current sleep apnea and service, to include any exposure to environmental hazards therein.  

To the extent that the Veteran's representative relates the Veteran's sleep apnea to Lyme disease, there is no indication in the record that the Veteran has been diagnosed with Lyme disease and the Veteran is not service-connected for this disorder.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current sleep apnea is related to his in-service exposures, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence outlined above documenting sleep apnea unrelated to service.  To the extent that there is an assertion of Lyme disease, there is no proof of Lyme disease at any time.  This theory was raised by the agent and is wholly unsupported by any competent evidence.  As noted in the discussion of 38 C.F.R. § 3.103, a defect in the record was identified and the parties were provided an opportunity to cure such defect.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.

IV.  Rating Claims

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, as the disabilities have not significantly changed, uniform ratings are warranted.

A. Migraine Headaches

The Veteran's migraine headache disability is rated as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  50 percent is the maximum rating available under this Diagnostic Code 8100.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."  See Eady v. Shinseki, No. 11-3223, 2013 WL 500460 (Vet. App. Feb. 12, 2013) (The Board adopts the Court's definition as its own.).

Additionally, the terms "productive of severe economic adaptability" have not been clearly defined by regulations or by case law.  The United States Court of Appeals for Veteran's Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating.  Id. at 445-46.  Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to a TDIU.  Id. at 446; see also 38 C.F.R. § 4.16.  The Board notes, however, that the migraines must be, at minimum capable of producing "severe" economic inadaptability.

A May 2013 VA neurology clinic note reflects the Veteran's report of 3 to 5 headaches every 14 days.  He stated that 1 or 2 of these headaches were severe and characterized by nausea, vomiting, and contralateral arm numbness and weakness.  They lasted anywhere from 6 to 72 hours at a time.  

A June 2013 VA emergency department note indicates that the Veteran presented with a history of migraines.  He noted that most of his migraines had an aura which was black and white and circular in appearance.  For the previous two weeks, the aura was in color and triangular in shape.  Otherwise, his headache symptoms had not changed and the intensity and location had not changed.  The headaches tended to be bilateral and migrating in position.  

After examination, the examiner indicated that he believed that the Veteran's report represented a change in migraine-type headache and that he needed to followup with neurology in the future to determine whether change in medication dosage was necessary.  

On VA QTC examination in December 2013, the Veteran reported continued problems with headaches.  For treatment, he took Topamax twice daily.  The Veteran endorsed symptoms of headache pain including constant head pain, pulsating or throbbing head pain, pain localized to one side of the head, pain on both sides of the head, and pain worsened by physical activity.  He also endorsed non-headache symptoms associated with his headaches including nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes. The typical duration of headache pain was more than 2 days at a time, and was located on both sides of the head.

The examiner indicated that the Veteran experienced characteristic prostrating attacks of migraine pain more frequently than once per month.  He noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The examiner also indicated that the Veteran experienced prostrating attacks of non-migraine headache pain more frequently than once a month.  The examiner noted that the Veteran also had very frequent prostrating and prolonged attacks of non-migraine headache pain.  

The examiner diagnosed migraine, tension, and cluster headaches.  With respect to functional impact, the examiner noted that the Veteran's job in security required extensive walking, reading, and working in different weather, which he was not able to perform when he had a headache.

A May 2014 VA neurology note reflects that the Veteran reported headaches one time per week, with severe headaches with nausea, vomiting, numbness/weakness of the headaches occurring one to two times per month.  These severe headaches lasted a few hours at a time up to 2 days.  He felt that Topiramate was helping slightly and reported less severe headaches with decreased frequency than in the past.  The Veteran was assessed with chronic migraine.  

In this case, the VA examiner determined that the Veteran migraine headache disability was productive of very frequent, prostrating attacks.  These attacks on average occurred more than once per month, and last a duration anywhere from hours to up to 3 days.

With regard to economic inadaptability, the Board notes that the Veteran has not been employed at any point relevant to the appeal.  However, the examiner's comments regarding the Veteran's inability to perform job tasks during a headache, and the Veteran's reports regarding the frequency and severity of his migraine headache attacks indicates that the disability would be capable of producing severe economic inadaptability.

Accordingly, resolving a reasonable doubt in favor of the Veteran, the Board finds that the Veteran's migraine headache disability more nearly approximates the criteria for a 50 percent rating, which contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Board notes that a 50 percent rating is the maximum rating allowed under Diagnostic Code 8100.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's migraine headaches, are not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

B.  Meralgia Paresthetica

The Veteran likewise contends that he is entitled to an increased rating for his meralgia paraesthetica of the right leg.   He appeals a July 2014 rating decision assigning a 20 percent rating for the disability.

By way of history, the Veteran was granted service connection for right meralgia paresthetica in an April 2014 rating decision.  A noncompensable rating was assigned under Diagnostic Code 8629, for neuritis of the cutaneous nerve of the thigh.

In May 2014, the Veteran, through his representative, filed a claim for service connection for right leg sciatica.  In a July 2014 rating decision, the RO assigned a 20 percent rating for meralgia paresthetica, claimed as right leg sciatica.  The RO discontinued the noncompensable rating under Diagnostic Code 8629 and assigned the 20 percent rating under Diagnostic Code 8520, effective the May 2014 date of claim.

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

On VA examination in March 2014, the Veteran denied any knee joint symptoms or limitations other than lateral thigh/knee numbness.  The examiner noted that exam of the knees was entirely normal other than sensory loss in the area innervated by the lateral femoral cutaneous nerve.

Objectively, the examiner noted loss of sensation to the right lateral right and knee areas only.  There was no tenderness or pain to palpation for the joint line or soft tissues of the knee.  Muscle strength testing was normal in right knee flexion and extension.

The examiner diagnosed meralgia paresthetica.

A May 2014 VA neurology note reflects that a motor examination was normal for all muscle groups except for the right calf.  Right S1 was 4 out of 5 for strength.  Right calf atrophy was present, but there was normal bulk and tone in all other areas.  Sensation was intact to pinprick, vibration, light touch, and proprioception.  Reflexes were 2/4 for patellar reflex.  His heel-toe walk was impaired due to right calf atrophy.

On VA QTC examination in June 2014, the Veteran reported muscle atrophy on the right.  Objectively, muscle strength testing was normal in the right lower extremity.  The examiner indicated that muscle atrophy was present in the right calf, and that the normal side measured 40 centimeters while the atrophied calf measured 33 centimeters.  Deep tendon reflexes were normal in both lower extremities.  A sensory examination revealed decreased sensation in the right lower leg and ankle and foot and toes.  The upper anterior thigh and thigh/knee were normal.  The examiner noted moderate paresthesias or dysesthia and moderate numbness of the right lower extremity.  The examiner indicated that the sciatic nerve was involved and that the severity was moderate.  The examiner also noted that the nerve condition was related solely to the back condition.  

During the Veteran's January 2015 Board hearing, the Veteran, through his representative, testified that the disability was productive of nerve damage.

In this case, the Board also finds that the manifestations of the Veteran's meralgia paresthetic cannot be considered moderately severe, since motor, sensory, and reflex examinations have largely yielded normal findings with only occasional deficit indicated.  There have been no consistent motor, sensory or reflex definite noted across examinations.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  Although there was decreased sensation in the area of the thigh and knee noted on one examination, this area was noted to be normal in treatment records and on second examination.  The second examination noted abnormal findings in the foot and toes, and all other sensory finding were normal. Reflex examinations have been normal, and muscle strength has been largely normal. In sum, these inconsistent, fleeting findings are of less probative evidence than the other evidence contained in the file.  

The Board notes that the Veteran's disability is shown to be productive of atrophy of the calf.  However, while muscle strength testing was slightly diminished on treatment, the VA examiner noted normal right lower extremity muscle strength.  The only other abnormal finding related to right calf atrophy is an impaired heel-toe walk.  As such, the Board findings that marked muscular atrophy warranting a 60 percent rating under Diagnostic Code 8520 is not warranted.

Moreover, the June 2014 VA examiner found no more than moderate symptoms and indicated that the nerve involvement was no more than moderate.  These findings are consistent with the 20 percent rating assigned. Therefore, a 40 percent or greater rating is not applicable.

The Board has also considered whether a higher rating is warranted under Diagnostic Code 8629, under which this disability was previously rated; however, that diagnostic code provides for no more than a 10 percent rating.  The Board has also considered other potentially applicable diagnostic codes; however, the Veteran's meralgia paresthetica is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  

The Board has again considered the Veteran's statements and hearing testimony regarding the severity of his right leg nerve symptoms.  Certainly, as a lay person, he is competent to attest to physical symptoms that he experiences.  See Washington, 19 Vet. App. at 368.  However, he has not provided any specific assertions regarding his symptomatology. The Veteran's statements have been non-specific and fail to establish a greater degree of functional impairment.  We find the medical evidence to be far more probative of the degree of impairment that his lay statements.

C.  Both Claims

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's all of the Veteran service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.  Here, the Veteran has been assigned a combined rating of 40 percent for the disabilities, and with the Board's assignment of a 50 percent rating for migraine headaches, a 50 percent combined evaluation is warranted.  38 C.F.R. § 4.25.  This combined evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's migraine headaches and meralgia paresthetica, as his symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 50 percent rating for the Veteran's migraine headaches is warranted, but that a rating in excess of 20 percent for meralgia paresthetica is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The application to reopen the claim for service connection for Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome is granted.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for sleep apnea is denied.

A 50 percent rating for migraine headaches is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for meralgia paresthetica is not warranted.


REMAND

Upon review of the claims file, the Board believes that additional development on the claim for service connection for Hughes Syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome as well as the claim for service connection for acquired psychiatric disorder is warranted.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

As noted above, the Veteran contends that he is entitled to service connection for Hughes syndrome, as he believes that this disability is related to his exposure to various environment hazards while on temporary duty assignment at Fort Indiantown Gap.  He submitted a private opinion linking the Veteran's toxic fume inhalation and toxic heavy metal exposures to his antiphospholipid syndrome (Hughes syndrome).  

The Veteran has submitted a copy of a preliminary environmental assessment of the Fort Indiantown Gap Air National Guard Station, prepared on behalf of the National Guard Bureau.  This report notes mixed waste oil, brake fluid, diesel fuel, paint thinner, PD-680 solvent, and trichloroethanes were used in the 1970s.  Additional development must be undertaken to determine the risk of other environmental hazards during the Veteran's duty assignment.  

Moreover, the record reflects current Hughes syndrome that may be related to service.  In addition, VA treatment records suggest a potential relationship between the Veteran's service-connected migraine headaches and his Hughes syndrome, in that a side effect of antiphospholipid antibody syndrome could be migraine headaches.  While this suggests that Hughes syndrome may cause headaches and not the converse, the possibility of a secondary relationship still requires further examination.

Accordingly the Board finds that an examination with opinion on the etiology of the claimed Hughes syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, is necessary to resolve the matter on appeal.  

In regard to the claimed acquired psychiatric disorder, the Veteran's private and VA treatment records documenting diagnosis of depression and indicated the Veteran's symptoms are related to his physical health. During the Board hearing, the Veteran likewise linked his depression to his declining health and service connected disabilities.  Again, as the Veteran has not been afforded an examination on this matter, examination with opinion on the etiology of this disorder is necessary to resolve the matter on appeal.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for Hughes Syndrome, also claimed as a blood disorder with heart complications and antiphospholipid antibody syndrome, and acquired psychiatric disorder.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

2.  The AOJ should undertake any and all appropriate development to determine whether and what environmental hazards the Veteran was exposed to during a temporary duty assignment from April to September 1974 at Fort Indiantown Gap in Pennsylvania to include contacting the Department of Defense, Joint Services Records Research Center (JSRRC), and National Guard Bureau.  All development and responses should be documented in the claims file.

3. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner to determine the nature and etiology of the claimed Hughes syndrome.  The entire electronic claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that  the Veteran Hughes syndrome a) was incurred in service or within one year of discharge or is otherwise related to service, to include the reports of exposure to environmental hazards or b) is caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities, to specifically include migraine headaches.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner is also asked to specifically consider and address the private opinion from Dr. H. linking the Veteran's Hughes syndrome to toxic fume inhalation and toxic heavy metal exposures.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

4.  Then, the AOJ should arrange for the Veteran to undergo psychiatric examination by a qualified examiner to determine the nature and etiology of the claimed acquired psychiatric disorder.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all acquired psychiatric disorders and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder(s) is causally or etiologically related to the Veteran's military service or is caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected disabilities.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.  

5.  After completing all indicated development and any other development deemed warranted, the AOJ should readjudicate the Veteran's.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


